DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.

Response to Amendment
The amendment of 06/20/2022 has been entered.
Claim 1 is amended and claims 17–18 are cancelled due to Applicant's amendment dated 06/20/2022.  
Claims 1, 9–16 and 19 are pending.

The rejection of claims 1, 9–16, and 18–19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. WO-2011021520-A1 (see English language equivalent referred to herein US-20120146014-A1) ("Kato") in view of Yabunouchi et al. US-20120074395-A1 ("Yabunouchi") and the rejection of claim 17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. WO-2011021520-A1 (see English language equivalent referred to herein US-20120146014-A1) ("Kato") in view of Yabunouchi et al. US-20120074395-A1 ("Yabunouchi") as applied to claim 1 and further in view of Thompson et al. US-6,951,694-B2 ("Thompson") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/20/2022.  However, as outlined below, new grounds of rejection have been made in view of Kai et al. WO-2010113761-A1, with English language equivalent US-20120007070-A1.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 6–12 of the reply dated 06/20/2022 with respect Kato et al. WO-2011021520-A1 (see English language equivalent referred to herein US-20120146014-A1) ("Kato") have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 8 of the reply that neither of Kato and Yabunouchi ever disclose the claimed compound.
Examiner's response -- In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  As discussed in the Final Rejection of 03/18/2022 and below in the new grounds of rejection, the combination of the teachings of Kato and Yabunouchi result in the claimed compound.
Applicant's argument -- Applicant argues on page 8 of the reply that he Office selectively combines structure segments of Kato and Yabunouchi in order to derive the claimed compound and only in hindsight of the present disclose could one of ordinary skill navigate the path of selection alleged by the Office. 
Examiner's response -- In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed in the Final Rejection of 03/18/2022 at paragraphs 18–26 and outlined below, the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicant's argument -- Applicant argues bridging page 8 and 9 of the reply that that Kato does not teach the device structure of the claims as amended wherein the claimed compound of formula (20) is in the first hole transporting layer and the hole transporting layer consists of a first and second hole transporting layer.
Examiner's response -- In the new grounds of rejection below, secondary reference Kai et al. WO-2010113761-A1, with English language equivalent US-20120007070-A1 is relied upon to modify Kato to teach the newly amended claim limitations.
Applicant's argument -- Applicant argues on pages 9–10 of the reply that the modified device of the rejection of record in view of Thompson does not meet the claims as amended wherein the claimed compound of formula (20) is in the first hole transporting layer and the hole transporting layer consists of a first and second hole transporting layer.
Examiner's response -- Thompson is no longer applied and secondary reference Kai et al. WO-2010113761-A1, with English language equivalent US-20120007070-A1 is relied upon to modify Kato to teach the newly added claim limitations.
Applicant's argument -- Applicant argues on pages 10–12 of the reply that the data in the declaration of 06/20/2022 demonstrate that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Applicant argues a 200% increase in 80% lifetime is achieved by changing the single hole transporting layer comprising the claimed compound of formula (20) to a two-layered hole transporting layer wherein the first hole transporting layer comprises the claimed compound of formula (20).
Examiner's response -- Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.
Insofar as these results apply, they are found insufficient to overcome the new grounds of rejection for at least the reasons below.
First, it is unclear whether the result of an increase in lifetime is in fact unexpected and unobvious because Kai teaches an expected improvement in lifetime with the addition of the EB layer (see ¶ [0153] of Kai). Further, note that an over 200% increase in LT50 is demonstrated for specific devices in Kai with inclusion of the EB layer.
Additionally, the results presented in the declaration of 06/20/2022 do not appear to be commensurate in scope with what is claimed and taught by the prior art.  In the device in the declaration, compound Y1-4 
    PNG
    media_image1.png
    212
    272
    media_image1.png
    Greyscale
(declaration of 06/20/200 page 2) is used in the first hole transporting layer comprising the claimed compound of formula (20) and the light emitting layer.  In the rejection of record, Kai is applied to teach this layer and teaches the layer comprises and indolocarbazole compound of a general formula (1).  The claims as amended encompass any compound in the second hole transporting layer.  Applicant has not shown results for compounds other than Y1-4 and the limited number of species exemplified does not provide an adequate basis for concluding that similar results would be obtained for any other compounds in this second hole transporting layer, although this is currently encompassed by the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 19: claim 19 recites "…wherein the hole transporting layer consists of the first hole transporting layer and the second hole transporting layer"; however, claim 1, from which claim 19 depends, also recites "a hole transporting layer that consists of a first hole transporting layer at an anode side and a second hole transporting layer at a cathode side."  Thus, claim 19 does not appear to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 9–16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. WO-2011021520-A1 (see English language equivalent referred to herein US-20120146014-A1) ("Kato") in view of Yabunouchi et al. US-20120074395-A1 ("Yabunouchi") and Kai et al. WO-2010113761-A1, with English language equivalent US-20120007070-A1 ("Kai").
Regarding claims 1, 9–16, and 19, Kato teaches an organic electroluminescence (EL) device comprising one or more organic thin-film layers including at least a light emitting layer, the organic thin-film layers being interposed between an anode and a cathode, in which at least one layer of the organic thin-film layers contains the aromatic amine derivative of formula (I) (¶ [0029]; ¶ [0015]), preferably the hole transporting layer (¶ [0119], ¶ [0121]), which is located between the anode and the light emitting layer (¶ [0113]).  Kato teaches the device may have the layer structure comprising, in order: anode / hole injecting layer / hole transporting layer / light emitting layer / cathode (¶ [0113], [0117], [0118]).  Kato exemplifies compounds of the formula (1) (¶ [0100]) including 
    PNG
    media_image2.png
    319
    469
    media_image2.png
    Greyscale
 (page 52).  Kato teaches the organic EL device comprising the compound of formula (I) possesses the benefits of reduced driving voltage because of its high charge mobility, improved stability of a thin film, and hence lengthening of the lifetime of the organic EL device (¶ [0030]). 

Kato does not specifically disclose a device as described above wherein the Arb is a phenyl-dibenzofuranyl group 
    PNG
    media_image3.png
    148
    285
    media_image3.png
    Greyscale
 instead of the biphenyl-fluorenyl group 
    PNG
    media_image4.png
    204
    373
    media_image4.png
    Greyscale
.  However, Kato teaches Arb of formula (I) is represented by formula (III) 
    PNG
    media_image5.png
    172
    302
    media_image5.png
    Greyscale
(¶ [0058]) and teaches specific examples of Arb including 
    PNG
    media_image3.png
    148
    285
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    204
    373
    media_image4.png
    Greyscale
 (¶ [0082], page 13, page 14).  Further, Kato teaches specific examples of the aromatic amine derivative wherein Arb is 
    PNG
    media_image3.png
    148
    285
    media_image3.png
    Greyscale
 including those on page 113 (¶ [0100]), and compound H-24' (page 281).
Therefore, given the general formula and teachings of Kato, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the Arb biphenyl-fluorenyl group 
    PNG
    media_image4.png
    204
    373
    media_image4.png
    Greyscale
 in the above compound with a phenyl-dibenzofuranyl group 
    PNG
    media_image3.png
    148
    285
    media_image3.png
    Greyscale
 , because Kato teaches the variable may suitably be selected as a phenyl-dibenzofuranyl group 
    PNG
    media_image3.png
    148
    285
    media_image3.png
    Greyscale
  and teach exemplary compounds wherein Arb is a phenyl-dibenzofuranyl group 
    PNG
    media_image3.png
    148
    285
    media_image3.png
    Greyscale
  .  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole transport layer of the device of Kato and possess the benefits of reduced driving voltage, improved stability of a thin film, and lengthened lifetime taught by Kato.  See MPEP 2143.I.(B).
The resulting compound would have the structure of 
    PNG
    media_image6.png
    315
    359
    media_image6.png
    Greyscale
.

Kato does not specifically disclose a device as described above wherein the Arc is represented by the formula (III) and is specifically a phenyl-dibenzofuranyl group 
    PNG
    media_image3.png
    148
    285
    media_image3.png
    Greyscale
 .  However, Kato teaches that Arc may be represented by the formula (III) (¶ [0094]) and discloses specific examples of Arc includes phenyl-dibenzofuranyl group 
    PNG
    media_image3.png
    148
    285
    media_image3.png
    Greyscale
  (¶ [0095], page 28).
Yabunouchi teaches an organic EL device comprising a hole transporting layer, wherein the hole transporting layer comprises an amine compound of a formula (2) having at least one dibenzofuranyl group of a formula (3) 
    PNG
    media_image7.png
    120
    242
    media_image7.png
    Greyscale
 (¶ [0037]–[0039]).  Yabunouchi teaches that the molecular symmetry of an amine derivative having at least two kinds of aryl groups each having a dibenzofuran structure can be reduced and accordingly, its crystallization is suppressed and the yield in which the organic EL device is produced can be improved (¶ [0094]).  Further, Yabunouchi teaches that an amine compound having an aryl group having a dibenzofuran structure has a large Eg and can effectively block an electron from the light emitting layer, thereby improving the efficiency (¶ [0094]).  Additionally, Yabunouchi teaches that the compound has a lifetime-lengthening effect because the compound suppresses the injection of an electron into the hole transporting layer (¶ [0094]).  Yabunouchi teaches specific examples of the amine compound of formula (2) including Y1-4 (page 104), Y1-5 
    PNG
    media_image8.png
    480
    439
    media_image8.png
    Greyscale
 (page 104), and Y1-6 (page 105), wherein the dibenzofuranyl group of formula (3) is a phenyl-dibenzofuranyl group 
    PNG
    media_image3.png
    148
    285
    media_image3.png
    Greyscale
 .
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further substituted the modified compound of Kato in view of Yabunouchi 
    PNG
    media_image6.png
    315
    359
    media_image6.png
    Greyscale
 such that Arc with a dibenzofuranyl group, based on the teaching of Yabunouchi.  The motivation for doing so would have been to increase yield, increase efficiency, and increase lifetime, as taught by Yabunouchi.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the phenyl-dibenzofuranyl group 
    PNG
    media_image3.png
    148
    285
    media_image3.png
    Greyscale
 , because it would have been choosing from the specifically exemplified dibenzofuranyl groups in Yabunouchi, which would have been a choice from a finite number of identified, predictable solutions of a dibenzofuranyl moiety useful as in a compound used in the hole transporting layer of the device of Kato and possessing the benefits described above taught by Kato and Yabunouchi.  One of ordinary skill in the art would have been motivated to produce additional dibenzofuranyl groups represented by formula (3) of Yabunouchi having the benefits taught by Yabunouchi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Kato in view of Yabunouchi has the structure 
    PNG
    media_image9.png
    180
    235
    media_image9.png
    Greyscale
.

Kato does not specifically disclose wherein the device comprises an additional hole-transporting layer between the hole transporting layer comprising the modified compound of Kato in view of Yabunouchi and the light emitting layer.  
Kai teaches an organic EL device comprising an electron-blocking layer (EB layer) between a hole-transporting layer and a light-emitting layer comprising a compound represented by a general formula (1) (¶ [0020], ¶ [0037]). Kato teaches the the EB layer containing the indolocarbazole compound between the hole-transporting layer and the phosphorescent light-emitting layer allows holes to be effectively transported from the anode to the light-emitting layer and simultaneously allows blocking electrons and excitons from leaking from the light-emitting layer to the hole-transporting layer and as a result, an improvement in luminous efficiency and an improvement in operation life of the device are achieved (¶ [0153]).  Additionally, Kai teaches that the organic EL device having the EB layer including the indolocarbazole compound is an organic EL device exhibiting excellent driving stability and having high durability (¶ [0154]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Kato to additionally include an EB layer comprising the indolocarbazole compound of Kai between the hole transporting layer comprising the modified compound of Kato in view of Yabunouchi and the light emitting layer, based on the teaching of Kai.  The motivation for doing so would have been to improve luminous efficiency, improve operation life, and obtain a device with excellent driving stability and high durability, as taught by Kai.
The EB layer is between the anode and the light emitting layer and therefore necessarily transporting holes.  Thus, the hole transporting layer comprising the modified compound 
    PNG
    media_image9.png
    180
    235
    media_image9.png
    Greyscale
corresponds to the claimed first hole transporting layer at an anode side and the electron blocking layer corresponds to the claimed second hole transporting layer at a cathode side.
The modified device of Kato in view of Yabunouchi and Kai comprises the following layers, in order: anode / hole injecting layer / first hole transporting layer comprises the modified compound 
    PNG
    media_image9.png
    180
    235
    media_image9.png
    Greyscale
 / second hole transporting layer comprising the compound of Kai / light emitting layer / cathode.  
The modified device of Kato in view of Yabunouchi and Kai meets claims 1, 9–16, and 19.
The modified compound of Kato in view of Yabunouchi is an aromatic amine derivative represented by the claimed formula (20) wherein:
	in formula (20), 
		Ar1 represents a group of formula (28);
		Ar2 represents a group of formula (38);
	in formulae (20), (28), and (38),
		R1 is in each case hydrogen;
	in formula (20),
		R2 and R3 are in each case hydrogen;
	k represents 5;
	m represents 4; and
	n represents 3.
The modified compound of Kato in view of Yabunouchi corresponds to the claimed compound 
    PNG
    media_image9.png
    180
    235
    media_image9.png
    Greyscale
.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



/E. M. D./
Examiner, Art Unit 1786